Citation Nr: 1016292	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  98-07 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder other than posttraumatic stress disorder 
(PTSD). 

2.  Entitlement to service connection for PTSD. 

3.  Entitlement to service connection for a back disability.  


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 
INTRODUCTION

The Veteran served on active duty with the United States Army 
from March 1954 to February 1956  and with the United States 
Coast Guard from August 1956 to September 1956.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from multiple rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In August 1998 and April 2005 the Veteran testified before 
hearing officers at the RO.  Transcripts of these hearings 
are of record.

In June 2001 the Board remanded the Veteran's new and 
material claim for further action by the originating agency.  
The case has been returned to the Board for further appellate 
action.

In January 2003, while the claim to reopen service connection 
for a psychiatric disability was already on appeal, the 
Veteran filed a separate claim for entitlement to service 
connection for PTSD.  In Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, 
the two claims must be considered independently.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Although the 
Veteran's claim to reopen is for a nonspecific psychiatric 
condition, the claim for PTSD represents a wholly new disease 
and diagnosis, and the Board will therefore address it on a 
de novo basis without consideration of whether new and 
material evidence has been submitted.  

The issue of service connection for chronic pulmonary disease 
has been raised by the record, and was referred to the Agency 
of Original Jurisdiction (AOJ) by the Board in its June 2001 
remand.  This issue has not been adjudicated by the AOJ and 
the Board does not have jurisdiction over it.  It is 
therefore once again referred to the AOJ for appropriate 
action.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As will be discussed in further detail below, the Board finds 
that new and material evidence has been received sufficient 
to reopen a previously denied claim for service connection 
for a psychiatric disability other than PTSD.  As such, the 
Board is granting this portion of the Veteran's appeal.  The 
remaining issues of entitlement to service connection for a 
psychiatric disability other than PTSD, entitlement to 
service connection for PTSD, and entitlement to service 
connection for a back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a March 1988 decision, the Board confirmed previous 
denials of service connection for a psychiatric disability.  

2.  The evidence received since the March 1988 Board decision 
relates to a necessary element of service connection that was 
previously lacking and raises a reasonable possibility of 
substantiating the claim for service connection for a 
psychiatric disability other than PTSD.  


CONCLUSIONS OF LAW

1.  The Board's March 1988 decision that confirmed prior 
denials of service connection for a psychiatric disorder is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2009).  

2.  Evidence received since the Board's March 1988 decision 
is new and material, and the claim for service connection for 
a psychiatric disability other than PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1988, the Board confirmed prior denials of service 
connection for a psychiatric disability other than PTSD.  
Evidence available at that time failed to show a relationship 
between the Veteran's psychiatric condition and his active 
duty.  

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

As previously noted herein, in March 1988, the Board 
continued prior denials of service connection for a 
psychiatric disability on the basis that evidence of record 
did not reflect an association between the Veteran's 
diagnosed psychiatric condition and his active duty.  
Evidence received since that last prior final determination 
includes an April 1992 admission report from the Commonwealth 
of Puerto Rico Mental Health Program.  According to that 
document, "since the year 1956, . . . [the Veteran] has 
presented lack of control, nervousness, at the root of having 
served in the US Army.  In this same year, he . . . [was] 
discharged . . . because he had a crisis."  This document 
represents, for the first time, evidence of a possible 
association between the Veteran's psychiatric condition and 
his active duty.  Accordingly, the additional evidence 
received since the last prior final denial in March 1988 
pertains to an element of service connection that was 
previously lacking and is, therefore, clearly material.  
Thus, the claim is reopened.  

Given the favorable nature of the Board's decision to reopen 
the claim, the Board concludes that no further discussion of 
this new and material claim-with respective to VA's duties 
to notify and assist the claimant pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA)-is not necessary.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for a 
psychiatric disability other than PTSD, the appeal is granted 
to this extent.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002)) 
and its implementing regulations (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009) include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim, as well as the 
duty to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

A May 1982 award certificate from the Social Security 
Administration (SSA) indicates that the Veteran was in 
receipt of disability benefits.  While SSA records are not 
controlling for VA determinations, they may be pertinent to 
VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  
Therefore, when VA is put on notice of the existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; also, Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  The Board finds that 
the RO should obtain and associate with the claims folder a 
copy of the SSA decision awarding the Veteran disability 
benefits, together with all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  SSA should be contacted, and all 
records of medical treatment associated 
with the grant of disability benefits to 
the Veteran should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, readjudicate the claims for 
service connection for a psychiatric 
disability other than PTSD, PTSD, and a 
back disability.  If the decisions remain 
in any way adverse to the Veteran, he 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
Theresa Catino
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


